Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9, 11-17, 19 and 20 allowable. The restriction requirement between method and apparatus, as set forth in the Office action mailed on 24 April 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 24 April 2020 is WITHDRAWN.  Claims 13-15, directed to the apparatus is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caitlin Newland on March 10, 2021.
The application has been amended as follows:
Claims 13-15 are REJOINED.
13. (currently amended) An additive manufacturing apparatus comprising: an object fabrication chamber comprising a print bed, the apparatus further comprising a controller comprising: a print control module programmed to control the distribution of print agent onto a layer of build material by a print head, the print head being programmed or controlled to selectively distribute at least one liquid print agent onto a layer of granular build material on the print bed, wherein the apparatus is configured  to generate at least one object by selective fusing of regions of each of a plurality of layers of build material and the fusing of build material is controlled by distribution of at least one print agent; an object generation module programmed to determine instructions to cause the print control module to control the distribution of print agent to control selective fusing in a first region of the layer of build material in the course of three dimensional object generation; and an ancillary print agent distribution module programmed to determine instructions to cause the print control module to control the distribution of print agent over a second region of the layer of build material as part of at least one of a print head maintenance process and a temperature control process, and programmed to cause [

Reasons for Allowance
Claims 1-9, 11-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the art alone or in combination teaches, suggests or renders obvious printing print agent in a non-generation zone to effect the temperature of the build material in the generation zone. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT J GRUN/Primary Examiner, Art Unit 1744